 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Mail to the said Regional Director a sufficient number of copies of saidsigned notice to enable the employers, if they so desire, to post them at their placesof business where notices to employees are customarily posted.(d)Notify the said Regional Director in writing within 20 days regarding thesteps that have been taken to comply herewith 26z In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 19, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL MEMBERS OF GLASS WORKERS UNION LOCAL No. 1220 AND UNITEDGLASS WORKERS LOCAL No. 188 AFFILIATED WITH BROTHERHOOD OF PAINTERS,DECORATORS AND PAPER HANGERS OF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL,if requested to do so by Industrial Conference Board,sign andexecute the agreement reached on December 22, 1965, by and between saidIndustrial Conference Board and Local No. 1220 with respect to rates of pay,wages, hours of employment, and other terms and conditions of employmentfor the following unit:All journeymen glassworkers and apprentice glassworkers engaged inhandling, cutting,beveling, drilling, and setting glass, including installingmetal,wood, or plastic members in store fronts,metal doors,and frames,who are employed by B & B Glass Company,Glass Sales and Service,Inc.,Milgard Glass Company, and Tacoma Glass Company, all locatedin Tacoma, Washington.GLASSWORKERS UNION LOCAL No. 1220 AFFILIATEDWITHBROTHERHOOD OF PAINTERS,DECORATORS ANDPAPER HANGERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)UNITED GLASS WORKERS LOCAL No. 188 AFFILIATEDWITH BROTHERHOOD OF PAINTERS,DECORATORS ANDPAPER HANGERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-4532.Nassau and Suffolk Building Construction Trades Council, AFL-CIO ; Local 138, International Union of Operating Engineers,AFL-CIO;Local 1205,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandTheresa Garden Apartments,Inc.; Saxon Arms ConstructionCorp.Cases 29-CC-38, 38-2, 09-CP-29, and 22-2.December 16,1966DECISION AND ORDEROn June 6, 1966, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent162 NLRB No. 13. NASSAU AND SUFFOLK TRADES COUNCIL181Local Unions had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, 'as set forth in the attachedTrialExaminer's Decision.He also found that the RespondentTrades Council had not engaged in any unfair labor practice andrecommended dismissal of the complaint as to the Trades Council.Thereafter, the Trades Council, Local 1205 of the Teamsters Union,and the General Counsel filed exceptions to the Decision and support-ing briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.[The Board adopted theTrial Examiner'sRecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is essentially a picketing case,in which several unions are accused of hav-ing picketed with a secondary and therefore illegal motive in violation of Section8(b)(4) of the Act,and/or for purposes of recognition but nevertheless in violationof Section 8(b)(7) of the statute.The Government's first step after investigatingthe charges was to petition the Federal DistrictCourtfor an immediate restrain-ing order to stop the picketing.On that petition testimony was taken in the UnitedStatesDistrict Court for the Eastern District of New York on January 17, 18, 20,and 21,1966,before Judge Jacob Mishler.With the preliminary matter disposed of, the complaint,as finally amended, cameto hearing on due notice before Trial Examiner Thomas A. Ricci on March 8, 1966,at Brooklyn, New York. The charges were filed in the names of Theresa GardenApartments,Inc., herein called Theresa,and Saxon Arms Construction Corp., hereincalled Saxon,or the Charging Parties, and the complaint now names as Respond-entsNassau and Suffolk Building Construction Trades Council,AFL-CIO,hereincalled the Council, Local 138, International Union of Operating Engineers, AFL-CIO, herein called Local 138, and Local 1205,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,herein called Local 1205.All parties appeared at the hearing and were afforded full opportunity to participate.After agreeing upon the formal documents-pleadings,prehearing motions andrelated papers,rulings and replies-the parties stipulated that the merits of the com-plaint be adjudicated in this proceeding upon the basis of the testimony and exhibitsoffered and received before the District Court in the injunction proceeding in Janu-ary. For this purpose the District Court official transcript of testimony and exhibitswere received in evidence here. Thereafter all three Respondents and the GeneralCounsel filed briefs with me, all of which have been considered. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDI had no opportunity to observe the witnesses;from my study of all the exhibits,and from my appraisal of the probative value of all of the oral testimony given byall of the witnesses,Imake the following:FINDINGS OF FACTA. The issues presentedOf the major substantive allegations of the complaint,only one created no issue,and that one is that the named Respondents are in fact unions. Accordingly, I findthatNassau and Suffolk Building ConstructionTrades Council, AFL-CIO, Local138, International Union of Operating Engineers,AFL-CIO,and Local 1205,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, are all three labor organizations within the meaning of Section 2(5) ofthe Act.The real issues to be decided are: (1)Ought the Board to exercise its jurisdictionin this case in view of the nature and extent of the proof of interstate commercecarried on by the employers involved? (2) Has it been proved that either OperatingEngineers Local 138 or IBT Local 1205, committed unfair labor practices?and (3)Is there sufficient evidence to support the broad allegation that the ConstructionTrades Council was responsible for the illegal conduct, if it in fact took place?The burden of proof resting upon the General Counsel in the injunction proceed-ing was to show there was "reasonable cause to believe"these questions could beanswered affirmatively.The test here,at least so far as allegations of improper con-duct are concerned,isdifferent;before it can be found any unfair labor practiceswere committed,or that any particular labor organization was responsible for theconduct, the assertion must be warranted by a preponderance of the substantialevidence on the record as a whole. The question of sufficiency of proof is particu-larly significant with respect to the allegation of wrongdoing charged to the Coun-cil.Fifty-six construction trades union locals have combined to constitute the Coun-cil,under regular rules ofthe AFL-CIO International'Unions or Federations. Eachof the member locals has designated one or more of its business agents as "dele-gates" to the Council,which in turn,pursuant to its own bylaws and regulations, isgoverned by duly elected officers, of which there are six. Local 138, one of theRespondents,isa member of the Council;IBT Local 1205,also a Respondent, isnot.The picketing,inducement of employees,and coercion of employers reflectedin the testimony appears as the conduct of representatives or agents of Local 138and Local 1205,as well as of a number of other locals affiliated with the Council.There is no evidence that any officer of the Council said or did anything about whathappened.The theory of complaint as to the Council's responsibility is one of infer-ence,an argument that from the total activities of so many agents of so many localunions that are associated with the Council,it follows that the Council, as an entityapart,was necessarily a party to all that took place.As to whether or not the Board's jurisdictional standards have been met, the levelof proof required may be otherwise,but that matter is of no moment here becausethere is direct, sufficient proof that the volume of business of employers immedi-ately affectedby thepicketing and inducement or coercion alleged more than meetsthe necessary requirements.B. Jurisdiction of the BoardThe underlying dispute which gave rise to this proceeding was between a mannamed Albert Villani,who, through a number of corporate arrangements,is engagedin the construction business and in 1965 was building two groups of apartmenthouses in Long Island, New York, on the one hand,and several construction tradeand teamster locals on the other. Villani operates nonunion.One of the buildingprojects, started inMarch,is in the name of Saxon Arms Construction Corp.; theother was begun in September,in the name of Theresa Garden Apartments Inc. Vil-lani and his wife, sole owners of the stock of these two corporations as well as offi-cers and directors of both,operate the two as a single integrated business with about100 employees used interchangeably between the two building sites. There was onegeneral manager,Mike Cortes, and.one superintendent,Salvatore Russano, in directcharge of both jobs.As an adjunct part of his business,Villani also owns a warehouse facility locatedat 12 Wisconsin Court,also in Long Island.Apparently,for one reason or another, NASSAU AND SUFFOLK TRADESCOUNCIL183he also finds it expedient to utilize other corporate setups for collateral aspects ofhis construction work. Majestic Modular Co., E.Q. Equipment Corp., and KalmaConstruction Co., are additional companies he uses.At the time of the picketing and other union conduct under examination here, inthe fall of 1965, Villani was buying ready-mixed concrete from Able Ready Mixed,Inc., herein called Able. There was union pressure brought upon Able to interruptits deliveries to the Theresa and the Saxon projects; in consequence Villani boughtthe stock, or at least a controlling interest in the Able Company, and called his newholding, or delivery operation of ready-mixed concrete, Crusher Concrete Co.During the year 1965 a considerable amount of materialsand supplieswere pur-chased for the Theresa and the Saxon buildings directly from out-of-State sourcesand delivered-much of it in Villani's own trucks-from points in New Jerseystraight to the two projects. Original invoices received in evidence show purchasesof $32,923 worth of plumbing supplies and fixtures from South Amboy, New Jer-sey. Tile in the amount of $2,500, as evidenced by a single statement, came from asupplier in Camden, New Jersey. There are also in evidence copies of sales deliveryslips for lumber purchased from National Milling Co., of Pennsauken, New Jersey;these total $19,157. A major portion of the briefs of all three Respondents, as wellas of the entire 4-day hearing in the District Court, is devoted to an attack upon thesufficiency of evidence concerning this direct inflow of goods to the constructionprojects.The Respondents argue that the complaint must be dismissed on jurisdic-tionalgroundsbecause there is no competent evidence that at least $50,000 of sup-pliesor products were delivered to the two building projects during 1965 from outof State.As to the materials brought from South Amboy and Camden, New Jersey, total-ing about$35,500, there is no question as to the sufficiency of the proof. Villaniand hisjob superintendent testified that they were unable to locate the originaldelivery slips of the lumber totaling almost $20,000, purchased from Pennsauken,New Jersey.Becausethese records had been misplaced, the construction companyrequested NationalMillingCompany, in New Jersey, to furnish it with duplicatecopiesof those records. The copies of delivery records, with amounts of lumber andsheet-rock, together with price totals, received in evidence, were prepared while theinjunction hearingwas going on, by National Milling and sent to Brooklyn for thatpurpose. The reliability of those documents as evidence of out-of-State deliveries infactmade, is strengthened by the testimony of Mike Cortes, the general manager,whose dutyit isto approve payments for all deliveries of supplies and materials atthe constructionsites.He testified unequivocally that all the material indicated bythose deliveryslipsin fact went into the two buildings in question, that all paymentswere approved by him in the normal course of his duties, and that he knew for afact all of thismaterialhad been delivered to these sites from New Jersey. More-over, a search of the builder's offices did reveal two original delivery slips; one isfor $984 dated November 30, 1965, and the other for $2,282, dated October 22.These deliveryslips,originals in the hands of the builder, dovetail precisely withtwo of the group ofcopiesmade by National Milling later. Considering the size ofthe two projects-a total cost of $1,400,000-a ceitain looseness in the method ofdoing business-many of these bills were paid by a finance company whose checksapparently were not immediately available to the builder itself-plus evidence ofdeliveries being made to the warehouse location instead of the jobsite in order toavoid the very stoppages incidental to the picketing that was going on, I think all ofthe foregoing, fairly appraised, suffices for a finding, which I make, that at thesetwo jobsites together the builder received materials valued in excess of $50,000 dur-ing the year 1965 directly from out-of-State sources. On this basis, pursuant toBoard precedent, its jurisdictional standards have been met, and the case is properlybefore theBoard now.There is further completely adequate basis for exercising jurisdiction here entirelyapart from all theforegoing.This is a secondary boycott case, in which the Boardlooksto the interstate aspectsof the business of the secondary as well as the pri-mary employers for measurement of its jurisdictional standards., And the questionis determinedby the allegations of the complaint, as distinguished from what deter-minationsor factual findings final appraisal of the evidence of illegal conduct mayor may notwarrant.In their efforts to compel Villani's construction corporations to1Madison Building and Construction Trades Council,William Arnold,at al (H d KLathing Co.),134 NLRB 517. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse unionemployees, the Respondents are charged with having brought pressureupon South Shore Builders Supply Co., a supplier of building supplies, upon AndrewCarlson and Sons, Inc., producers and distributors of precast underground drainagefacilities,and upon other secondary employers doing business with Theresa andSaxon.Harold Rubin, manager of South Shore Builders, testified directly, and I find noreason for not crediting him, that in 1965 his company grossed over half a milliondollars in lumber sales, and that all its lumber, valued in excess of $50,000, cameto it from out-of-State sources. Henry Carlson, president of Andrew Carlson andSons, Inc., also testified directly and credibly that during 1965 his company grossedover $8 million in sales, and purchased directly from out-of-State sources steel val-ued at about $50,000 and cement worth about $100,000. As alleged in the com-plaint, and as found below, union agents threatened South Shore with picketing Ifitdid not discontinue shipments to Theresa and Saxon, and when that companyrefused, in fact picketed the South Shore premises. Also alleged and as proved,union agents induced employees of Andrew Carlson not to work at the Carlsonyards, for the purpose of compelling Carlson to stop doing business with Theresaand Saxon. In each of these situations, according to the complaint, the union activ-itywas integrated with and sympathetic with the picketing of the construction sitesthemselves.If the entire record showed nothing more concerning interstate commerce thanthe business carried on by South Shore Builders and Andrew Carlson, exercise ofthe Board's jurisdiction would be warranted here.C. The activities of business agentsWith the sole exception of Edmund Bovarski, business agent of Respondent Local1205, who was called as a defense witness by his local union, no other union repre-sentative or agent appeared at the hearing to contradict any of the testimony givenby the General Counsel's witnesses relating to the activities of spokesman for anumber of local unions. The following facts set out immediately below, therefore,rest upon uncontradicted, candidly given and fully credited testimony of employ-ees and management representatives of various employers.1.Strike at Able Ready Mixed, Inc., and pressure upon it not to deliverto the Theresa and Saxon building projects.At the very start of September, George Becker, business agent of TeamstersLocal 282, affiliated with the Respondent Council, called Able's approximately sixready-mix truckdrivers on strike. Able recognized no union, and was making deliv-eries to Theresa and Saxon. Some drivers quit, some did not and continued deliveryto the two projects. As early as September 3 Becker told James Share, secretary ofAble, he had "better not" deliver to Theresa or Saxon for it would make it "harderon myself when I want to settle because I am going against the trade Council andall the trades that are on strike there."A few weeks later, after picketing had started at the Theresa and Saxon buildingsites, and when Able's drivers were nevertheless making deliveries across the picketline,Share, sitting in his automobile near the jobsite, was approached by JamesDuffy, business agent of Respondent Local 138, Whitey Bovarski, president ofRespondent Local 1205, and one Burns, business agent of the Carpenters, also affil-iates of the Council. They asked Share not to make deliveries "to this job becausethey are on strike," and one of them-Share was not sure which-added "don't Iknow that all the trades are on strike?"Share also testified that in December Villani, owner of Theresa and Saxon, boughtthe shares of the Able Company "due to the Union."2.Picketing of the Theresa and Saxon jobsitesOn September 3 Business Agent Becker went to Mike Cortes, general manager ofTheresa and Saxon, and said he wanted Cortes not to purchase concrete from Ablebecause "Able was on strike." Cortes answered he was nonunion and Able was non-union, and so long as Able continued deliveries he would continue to buy the con-crete. Becker then told Cortes "if you don't stop taking concrete from Able Ready-Mix, I will go to the trade Council and I will have this job bottled up."On September 9 Business Agent Duffy appeared at the Theresa site accompaniedby six or seven other persons. His companions stood across the street when Duffy NASSAU AND SUFFOLK TRADES COUNCIL185approached Cortes and said"I would like to talk with you.. .about having the jobgo union with the trade Council";Duffy pointed across the street to where his asso-ciates were gathered,and asked if Cortes was interested in "making a deal."Cortesanswered he had been nonunion a number of years and would so remain,and toldDuffy to go away. Duffy then said: "Well, if we can't get together I will have pick-ets on this job and all the members of the trade Council will picket and that no sup-plieswould come on the job and no subcontractors or anything." Cortes testifiedthat in the group across the street he recognized George Babcock and ChaunceyBartow, both business agents of the Carpenters Local, and delegates from thePlumbers and Laborers locals whom he only knew by "face" but not by name.That same day, in the afternoon, four pickets appeared; 2 weeks later two pick-ets started patrolling the Saxon project three-quarters of a mile down the road. Thepicketing continued, usually with only two men at a time at each location, aroundthe clock, until interrupted by the Federal court injunction in the beginning of Feb-ruary 1966. They patrolled, at each location, the entrance to the premises used byall employees and delivery trucks. The signs they carried read as follows.TO THE PUBLICTHIS EMPLOYERDOES NOT EMPLOYMEMBERS of orHAVE A CONTRACTWITH AFL-CIOThe signs never changed until about January 1, when the injunction petition wasfiled in court; the words "Saxon Arms" were then added to the picket signs incrayon.3.Effective inducement of employees of neutral employers not to workInterstate Contractors, Inc., sells sheet rock and dry wall to the construction trade;ithad a contract to deliver $14,000 of such materials to the two jobs. MichaelPetrulli,president of Interstate,testified that his employees are represented by theCarpenters and the Painters of the AFL-CIO Locals, that in September they maderegular deliveries to Theresa and Saxon, and that thereafter his employees refusedto make further such deliveries.John Fogarty is an installer employed by the New York Telephone Company; heisalso shop steward for Local 1108,which represents the telephone companyemployees. He arrived at the Saxon project on September 23 to work, saw the twopickets, and was told by one of them"the Building Trades Council was behind this,they were . . . had authorized this." He refused to cross the picket line and did notwork. Fogarty returned again to work here as assigned on September 27, again sawthe pickets, and again refused to work. This time a picket told him "they were fromthe plumbers Local." Fogarty told his men not to work across the pickets' line, andthereafter all telephone work was performed on Saturdays by supervisory personnelof the telephone company. Thomas Clemens,also a telephone company installer,said he too quit work at the Theresa project because of the picketing.Giannone Services is a trucking company which sells sand and gravel for con-struction.Some of its employees are members of IBT Local 282,and the Companyalso has a contract with Respondent Local 138 covering its engineers.On Septem-ber 19, John Giannone arrived at the Saxon project with four or five of his trucks tomake deliveries.Becker, business agent of 282,was there and told him "you can'thaul here no more because we've got a picket line here." Giannone ignored him.Duffy, of Local 138, then approached and said "Don't haul here no more becausethey don't belong to the Union."Giannone completed his deliveries but neveragain crossed the picket line.Shortly thereafter Saxon Corporation wrote to Gian-none asking that he deliver more fill;Giannone telephoned Duffy to ask for permis-sion to make at least one more delivery, Duffy said no, and Giannone never deliv-ered the goods.4.Union appeals for secondary assistance away from the primary statusAndrew Carlson and Sons, Inc., the manufacturer of precast underground drain-age equipment,has a contract with Respondent Local 138, one with Laborers Local1298, and another with an Independent Truck Drivers Union.Its employees refusedto load trucks with material to be delivered to the Theresa and Saxon jobs, and 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Henry Carlson, the president, asked William Betz, a laborer and Local 1298shop steward, whether Carmine Genova of Local 1298 had directed him not to loadsuch trucks, Betz answered: "indirectly, yes."From the witness stand Betz related how on or about October 1, 1965, CarmineGenova, Laborers Local 1298 business agent, had visited him at the Carlson prem-ises and"briefed me on the situation in Bay Shore . . . there was a picket line out-side of this particular Bay Shore job . . . he briefed me as to what was going on."Betz added that "a delegate ... leaves it up to the shop steward to make his owndecision." Genova told Betz the pickets involved "several locals." Betz also quotedthe business agent as telling him that an engineer would inform me what truckswould be coming to be loaded for the Bay Shore job. After Genova left, Betz talkedto his men-the other Carlson employees-and instructed them not to load thetrucks. They have not done so since.Gunning, business agent of Local 138, spoke to John Clary, a crane operatoremployed by Carlson, sometime during September. Clary, who alone testified aboutwhat went on between him and his business agent, equivocated from time to timein his story, but the following is directly part of his testimony. Gunning told himthe Saxon Arms job was being done nonunion; Gunning said this to him before thetrucks arrived to pick up supplies for Saxon; Clary refused to load those trucksdespite instructions from his superiors; and he refused to do this work because ofthe labor dispute. At Saxon Arms, Gunning also told Clary to keep him advised,and inconsequence, Clary later reported that Carlson management had loadedtrucks for Saxon, and Gunning answered "he could do nothing about that."With this Clary's own testimony, I think it clear the businessagent told themember not to work on any trucks destined for the Saxon project and that the rea-son why Clary in fact refused to work and instructed other members of that unionnot to do so was because of Gunning's instructions.Clary'sinsertioninto his story,at onepoint, that he told Gunning, during one of these conversations, that he andother engineers had talked the matter over and decided not to load the trucks forSaxon,and that the business agent answered "it was appreciated," cannot detractfrom the direct finding, which I make, that the business agent induced a work stop-pageby his members at this location. Gunning was not called as a witness.5.Secondary picketing at the premises of a neutral employerSouth Shore Builders Supply Co. had a contract to deliver $3,000 worth of lum-ber to the Saxon and the Theresa projects. This Company had a collective-bargainingagreement in effect with Teamsters Local 522. In October Respondent Local IBT1205 picketed the South Shore place of business for a 2-week period. Harold Rubin,the company manager, recalled only that the pickets carried two signs and that "onestated the carpenters union or council, and the other the teamster union."Rubin testified that on September 28 three men came to his office-ChaunceyBartow, business agent of the Suffolk County District Council of Carpenters,Whitey Bovarski, identified on this record both as president Respondent Local 1205and as secretary-treasurer of Teamsters Local 505, and a third person whom Rubindid not know. The men inquired whether Rubin was selling materials to Theresa orSaxon; he answered he was not. They then asked him not to sell to either of thosecompanies and left. On a Saturday shortly thereafter, the same three again visitedRubin's office and accused him of having "sold the man material." Now Rubinexplained that what with 200 customers he did not know to whom he had sold,and again denied knowledge of such sales. This time the men told him they "knewhow to take care" of him and went away. They were back again the followingMonday to tell him "there would be a picket line the next day" because he hadsold materials to Theresa and Saxon. The picketing started shortly thereafter.With this picketing, Rubin stopped all deliveries to Theresa and Saxon. To whatextent the picketing of the Bay Shore premises interfered with other work there,the record does not show. After the picketing started, Rubin communicated withTeamsters Local 522, the bargaining agent of his employees, and because, as hetestified, "one union called off the other," the pickets were eventually removed.To offset this direct testimony of secondary object in the picketing, Local 1205called as a witness Edmund Bovarski, its business agent, who said it was he who,togetherwith Business Agent Bartow of the Carpenters and sometimes WhiteyBovarski and one Salvio, also of Local 1205, went to the South Shore Companythree or four times. He admitted he had established the picket line but deniedhaving said anything about Theresa or Saxon when he spoke with Rubin. In view NASSAU AND SUFFOLK TRADES COUNCIL187of Bovarski's total testimony, I do not credit his denial; Local 1205 was duringthis very period also picketing Villani's warehouse facilities at 12 Wisconsin Court,an operation which functioned as an integral part of his total construction work.During these various visits by the several business agents to South Shore, andwhile the picketing was going on, a demand for recognition was expressed. Rubinsaid it was Bartow who asked to represent Carpenters, and the Company does uselumber handlers; Bartow did not appear as a witness to contradict this testimony,which I credit. Bovarski testified he demanded bargaining rights instead; he alsosaid Bartow talked during these visits but that there was no mention of Carpentersand that he did not know why Bartow was there. In reply to repeated questions ofwhat Bartow was doing there, Bovarski's answers were evasive to the point ofincoherence. He also said flatly that throughout these events-from the start of thepicketing to the date of the injunction hearing in January-he had never spoken toany of the South Shore employees at all. In complete reversal, he later testified:"I signed the members up that worked for South Shore Builders Supply and afterI signed them up I wanted to take the men in with me to sit down as a negotiatingcommittee and when I arrived one morning there they no longer wanted to repre-sent them."6.Local 1205 picketing for recognition at 12 Wisconsin CourtOn about October 19, 1965, Respondent Local 1205 established a picket line infront of the warehouse facilities Villani operates at 12 Wisconsin Court. The picket-ing continued without interruption from then to the start of February 1966, whenitceased in consequence of the court injunction. The pickets carried signs reading:"Employees of this Establishment are Non-Union Local 1205-InternationalBrotherhood of Teamsters." After the Government's petition for an injunction hadbeen filed in January the words "Majestic Signs" were for the first time added tothe picket sign.Analysis and ConclusionsResponsibility of Respondents Local 138 and Local 1205; Illegal Objectives;Violations of Section 8(b) (4) (B) and (7) (C)Only two local unions are named Respondents in the complaint: Local 138 oftheOperating Engineers and Local 1205 Teamsters. It must be noted that thepicket signs carried at the two construction sites bore the legend only "AFL-CIO"as the picketing labor organization, and did not in themselves identify any par-ticular union more precisely. The picketing at 12 Wisconsin Court was admittedlyby and in the name of Local 1205, as was also the picketing of the South ShoreBuilders Supply Company. Business agents of several other identified local unionsjoined in activities incidental to the picketing at the two construction sites. In thelight of the posture of the eventual pleadings, limited to only two local unionrespondents, participation in the events by these other union agents must thereforebe considered only to the extent that the resultant general appearance of thingswarrants, or does not warrant, an inference that the total picture proves responsi-bility of the Suffolk and Nassau Building Trades Council, AFL-CIO, as also allegedin the complaint. For the moment, the liability of Local 138 and Local 1205 asentities apart from the Council must be considered.I find that, regardless of what other local unions may have also authorized thepicketing at the Theresa and Saxon projects, Respondent Local 138 was responsiblefor it, and that, among other objects, its purpose was to force or require the twocontracting corporations to recognize and bargain with Local 138 for their employ-ees, and to force or require employees of those companies to accept Local 138 astheir collective-bargaining representative. The first word that there would be anypicketing came when early in the morning of September 9, Local 138 BusinessAgent Duffy appeared at the Theresa project and told General Manager Cortes hewanted the job to "go union with the Trade Council." Cortes said flatly he wouldremain nonunion and Duffy immediately promised he would "have pickets on thejob."True to Duffy's threat the pickets appeared after lunch. Later that monthDuffy was present at the picket line, in the company of two business agents of otherlocal union, when James Share, of Able Ready Mixed, Inc., arrived; the group toldShare not to make deliveries here because of the "strike." Jack Gunning, also aLocal 138 business agent, went to the Carlson Company place of business and toldhis shop steward there that the Saxon Arms project was nonunion, and prevailedupon him not to load for that destination. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat recognition as well as employeeorganizationwas among Local 138's pur-poses is clear; there was no Board certification outstanding, no representationpetitionwas filed, and the picketing continued without interruption for severalmonths, well beyond the 30-day period mentioned in the statute. I find that bypicketing the Theresa and Saxon jobsites Respondent Local 138 violated Section8(b)(7)(C) of the Act.2I also find that an object of the picketing by Local 138 at the construction siteswas to induce and encourage employees of neutral employers to cease work, andthereby interrupt the business carried on between Theresa and Saxon and otheremployers. To start with, this was a commonsitus situation.There were independentcontractors, or other employers, carrying on their usual business at these locations.The picket sign did not identify the particular employer which was in disputewith the picketing union. The fact that the words "Saxon Arms" were added to thesigns 4 months later, after the injunction petition was served, in no way alters thiscritical fact. The appeal for employee cooperation by work refusal was not limitedto those of the primary employer, and therefore Local 138 cannot escape the find-ing that it was as much a strike call to workmen of neutral employers as ofTheresa and Saxon .3 Employees of both the New York Telephone Company andof Interstate Contractors refused to work because of the picketing. There were alsodirect appeals from or near the picket line by Local 138 agents as well as by theircompanions to neutral employers and their employees not to enter upon the prem-ises.Thus, Business Agent Duffy was with other union agents when James Share,of the Able Company, was told at the picketline nottomake deliveries. Duffyalso told Giannone, at the very picket line, not to make any more deliveries tothese projects; Giannone acceded.That there was a secondary and therefore prohibited object in the picketing isalso persuasively indicated by Local 138's resort to direct appeals away from thepicketed premises to cut off the builder's business dealings with his suppliers. Busi-nessAgent Gunning's directions to his shop steward, Clary, at Andrew Carlsonand Sons, passed on through the steward to other Local 138 members employed there,not to load trucks destined for Theresaand Saxon,constituted a straightinduce-ment of employees to strike in sympathetic support of the picket line. I find that byGunning's inducement of Clary, and other members of his union, who wereemployed by Andrew Carlson, Local 138 violated Section 8(b) (4) (i) (B) of theAct.Ifind that by picketing the Theresa and Saxon building projects RespondentLocal 138 violated Section 8(b)(4)(B) of the Act, and by its agent's appeals toGiannone and Share, Local 138 further violated Section 8(b)(4)(ii)(B).The fact Respondent Local 1205 authorized the picketing of the warehouse opera-tions at 12 Wisconsin Court, supporting aspects of the construction projects, isconceded. The General Counsel expressly stated at the hearing he does not con-tend this activity was violative of the secondary boycott provisions of Section8(b)(4) of the Act. He does contend that the picketing violated Section 8(b)(7)(C). Here again the picketing union held no Board certificationas bargaining agentof any employees conceivably employed at this location, the picketing continuedfrom October through early January, and no representation petition of any kindwas filed with the Board. It is also conceded by Local 1205 that its purpose wasto organize employees.The sole defense to the complaint allegation that by this conduct Local 1205violated Section 8(b)(7)(C) rests on the assertion that the Union was seeking toorganize employees other than those associated with the Theresa and Saxon com-panies, or who through some corporatenameor other were employed by Villaniin connection with the erection of the two apartment house developments. At thehearing Bovarski, the Local 1205 businessagent, saidhis purpose in picketingwas to organize the employees of a company called "Majestic Modular CabinetCompany"; in its brief Local 1205 says the pickets were aimed at the "Majestic2The fact that Local 1205 was engaged in like picketing at the Wisconsin Court ware-house of the same companies seeking recognition for employees at that location, that aLocal 1205 business agent was once seen at the Theresa site picket line, and that anotherof its business agents made appeals for secondary assistance at the premises of a neutralemployer, do not suffice to prove the further pinpointed allegation that Local 1205 alsoauthorized the picketlinesat the two construction sites3NooreDry Dock Company (Sailors' Union of the Pacific, AFL),92 NLRB 547 ,N L P.B.v ServiceTrade Chauffeurs,SalesmenS Helpers,191 F.2d 65 (C A. 2). NASSAU ANDSUFFOLK TRADESCOUNCIL189Cabinet Co."; for 21/z months the picket signs named no company at all, and whenone was added in January it read "Majestic signs." This affirmative defense, so tospeak, evenassuming,contrary to the evidence, that it were based on fact, mightwell require an unfair labor practice finding against Local 1205 nonetheless, forits picketing would still have been organizational in purpose, without a Board cer-tification, and longer than the statutory 30-day period without the filing of a repre-sentation petition. But I do not reach that question, for I do not credit Bovarski'stestimony that he was attempting to organize another company's employees, andthe record as a whole amply supports a finding that his real purpose was to forceinto his union whatever employees the Theresa and Saxon companies had occasionto send to this warehouse. Indeed, it is only the fact it was not shown any othergroup of employees worked here at the time that precludes a finding of secondaryobjective in violation of Section 8(b)(4)(B) also.There is no definitive testimony that during the picketing here in question therewere workmen present at the Wisconsin Court location other than persons employedby Villani for warehouse purposes, or by Theresa and Saxon to transport buildingmaterials. There came a time, during the events, when Villani diverted deliveriesdestined for the building projects to this warehouse instead for the very purposeof avoiding the difficulty which the construction site picketing was causing.Reference, by the witnesses, to these various trade names or companies usingthe word "Majestic" in their title, resulted from the fact that over the years thebuilding at 12 Wisconsin Court was from time to time occupied in part by suchcompanies. There remained affixed to the building a number ofsignsreading,among others, "Majestic Modular," "Majestic Signs," "Island Paving." One wassimply added to the Local 1205 picket sign in January. Bovarski selected anotherand spoke of it at the hearing as the employer of the persons he sought to repre-sent.Cross-examined as to details, he evaded or equivocated continuously. He saidhe started the entire activity because of a name he saw on a sign on the building.He then said he had seen two employees of such a company, on a truck one day,but could not recall when. He avoided answering whether he had seen these beforethe picketing started. He then added he had never obtained any signed authoriza-tion cards from such employees; indeed he had not spoken to any of them-ever.He never even inquired about the identity of the person who might be the employerof such people. I do not credit Bovarski.In contrast to his complete indifference to any other group of employees, it wasat this very time that Bovarski went to South Shore Builders Supply Co. to demandthat it stop doing business with the Theresa and Saxon projects. Together with oneSalvio, also a Local 1205 business agent, and Bartow of the Carpenters Union, hetold that company he was going to picket it, literally because it had refused toheed the demand to stop making deliveries to Theresa and Saxon; and he did picketSouth Shore.I find that by picketing the warehouse at 12 Wisconsin Court, where Theresaand Saxon employees, as well as other workmen collectively engaged throughVillani in support of the construction work, Respondent Local 1205 violated Sec-tion 8(b) (7) (C) of the Act.I also find that by Edmund Bovarski's threat to Manager Harold Rubin, and byitspicketing of the premises of South Shore Builders Supply Co., in October of1965 Respondent Local 1205 violated Section 8(b)(4) (i) and (ii)(B) of the Act.The Building Trades Council as RespondentTo hold, as the complaint alleges, that the Nassau and Suffolk Building TradesCouncil was responsible for all of the foregoing conduct of Local 138 and Local1205, it would have to be said that the preponderance of the substantial evidenceon the record as a whole dictates the conclusion. I am of the opinion that it doesnot, and I shall therefore recommend dismissal of the complaint with respect tothe Council.This is the usual Building Trades Council, existing pursuant to internal regula-tions of the Construction Trades Department of the AFL-CIO, and carrying onits function in accordance with its own rules of procedure. Fifty-six separate localunions together constitute the Council, and from these unions, a total of 110business agents are accredited from their own locals as representatives to theCouncil. There are six officers of the Council: president, vice president, secretary-treasurer,sergeant-at-arms,president-emeritus,and secretary-treasurer-emeritus.The Council also has three trustees and an executive board consisting of 14 per-sons. The record is silent with respect to the authority, duties, or responsibilities of 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDany ofthe officers,trustees,or executive board members.Itmay be assumed thatthe officersare agentsof the Council within themeaning of the statutory phrase"labor organizations or its agents,"which definesunfair labor practices chargeableto labor organizations.No authorityhas been cited for rule of law that personsdesignated trustees or executive board members,much less mere business agentsdelegated to theCouncil,ipso-factoare agents'whose activitiesper sebind theCouncil.There'isno evidence of participation,in any'of the activities describedthrough-out the entire record, by any of the six officers of the Council. Indeed, no refer-ence was madeto anyone- of them,eitherby nameor office,by a single witness.Nor is theredirect testimony,or other proof, of advanceauthorization of any oneto act on behalf of the Council,nor ratificationby that organizationas such afterthe events. Of all of the union agents'whose activities were described only onewas shown to occupya dual position,and that one isJack Gunning,businessagentof Respondent Local 138. Gunning is one of the 14 members of the Council'sexecutiveboard.He istheman who instructed the Local 138 shop steward at theneutral premises' of the Carlson Company not to workon materials destined forTheresa andSaxon.Gunning spoketo the man as his business agent, he limitedhis appeal to members of his own local,and there is not the slightest evidencethat he spoke in any other capacity or that anyone formed the impression he wasspeaking on,behalf of anyoneother thanhis own local. Gunning's activities thatday thereforecannot constituteproof of liability by the Council.4'The GeneralCounsel'sargument in supportof the Council's responsibility issubstantiallytwofold.He makesthe directassertionthat thebusiness agent of anyconstituentlocal, by virtue of his agency status within his own local,necessarilyisalso the business agent ofthe Council,and thereforewhateverhe does bindsboth hislocal and the parent organization.In this view,all the business agents-110 of them-become agentsof the Council, and theentire concept of membershipin a labororganizationas distinguished from its officersor'managers ceases toexist.The Board has rejected this broadcontention .5Although not,clearlyarticulated,there is'a further implicit suggestion in theGeneral Counsel's brief that the very-fact of membership in the Council by itscomponent locals,clothes each of the separate unions somehow with an agencyrole on behalfof the Council.Only one(Local 138) of the 56 locals is chargedwith improper conduct at all; the second RespondentLocal,Teamsters 1205, isnot affiliatedwith the Council. The lawseems well settled that,as between aCouncil and its constitutent locals, agency on the part of each to bind the otherdoes not flow automatically.°The second contention urged by the General Counsel for a finding of liabilityagainst the Council is an all-embracing argument that the widespread activities bydiverse local union, plus the personal participation by about 10 of the many busi-ness agents delegatedto the Council,supports an inference that infactthey wereacting not only in concertwhich eachother but also pursuant to authorization by,and asalter egofor,the Councilitself.In the sense that authorizationby the Council may be proved indirectly by thetotal circumstances,thisisa logical argument and merits consideration regardlessof its eventual success or failure. Inquiry by such reasoning into the possibility ofa hidden designconceivedand mastered-minded in the inner circle ofthe Councilinvites almost a subjective reaction. Add or substracta fewfacts in any given totalpicture, enlarge or reduce one or two pertinent factors and the answer changes.At what point does suspicion become certitude? Here, 5 of the 56 local unionsevidenced an intent to force Theresa and Saxon to go union.Had therebeen instead35 or 40,or even a majority of the total membership of the Council,the sheernumber elementwould be muchmore significant.If participation by only 5 points4InBuilding and Construction Trades Council of Tampa,132 NLRB 1564,one man wasboth business agent of a constituent local and officer of the Council.The Board said : "Thecontention . . . that the fact that Fritz was both agent of the Carpenters and the presidentof the Council involved the Council in responsibility for his actions as business agent isrejected It is clear that any person may hold office in more than one organization withoutbinding the others by his actions on behalf of any one of them "5Oertel Brewing Company and Louisville Brewing Association,93 NLRB 530.6 Pasco-Kennewik Building and Construction Trades Council(Cisco Construction Com-pany),111 NLRB 1255. NASSAU AND SUFFOLK TRADES COUNCIL191-a finger of guilt at all 56, would, joint activity by 4 or 3, or even any 2 of the totalgroup, also serve to support the overall inference?This total picture theory, however,is, also an attempt to support the complaintby oblique reliance upon evidence which does not of itself prove agency. WhenBusiness Agent Becker of Teamsters Local 282(a Council member)was rebuffedby General Manager Cortes' insistence upon remaining nonunion,he added thethreat that he would go to the "Trades Council." A few days later Business AgentDuffy, of Local 138(another Council affiliate),tried again,and when he failed,he told Cortes "all of the membersof the Trades Council will picket."In his appealfor cooperation from Able, the neutral cement mix supplier, Becker also said thatAble was "going against; the Trades Council." The weight to be given this sort ofproof of guilt by the Council must be considered in the light of the clear legalprecedent which holds that "it is, of course, well settled . . that agency andauthority cannot be proved by the hearsay statements of the alleged agent him-self."Brownell v. Tide Water Associated Oil Co.,4 Wigmore,Evidence §1078 (3d ed.): "It may be noted that the fact-of agency-must of course be somehow evidenced before the alleged agent's declarations canbe received as admissions; and therefore.the use of the alleged agent'shearsayassertions that he is agent would for that purpose be inadmissible,asmerely beg-gingthe very question."These fundamentalrules-of evidence are equally applicable to the uncontradictedtestimony of Police Sergeant Glosbrenner, that Business Agent Bartow of theCarpenters Union told him, in explaining the picket line at the Theresa project,that -"The building trades union is involved." No more persuasive,is the fact thata person identified in the record only as a "business agent" tolda telephone com-pany employee "the Building Trades Council was behind this," or that BusinessAgent Genova, of Laborers Local No. 1298, told his shop steward at the CarlsonCompany "all the unions" were picketing.The total argument here,rests essentially on the fact that 10 business agentswere identified as active in the coordinated attempt to organize the constructionoperations conducted by Villani, including the two building projects in process in1965 and his warehouse business operated in conjunction with the buildings. Thebusiness agents affiliated with the Council were Bartow, Bums, and Babcock, oftheCarpentersUnion; Duffy and Gunning, of Operators Engineers Local 138;Genova, of the Laborers; Becker, of Teamsters Local 282; and someone from thePlumbers Union whose name never did appear. Together these represented 5 ofthe 56 unions which formed the Council. In addition there were Edmund,Bovarski,Whitey Bovarski, and Salvio, business agents of Teamsters Local 1205, not associ-ated with the Council. To enmesh these last three with the Council is a flimsyextension of the General Counsel's argument indeedThere are too many Board and court decisions turning on the very point thatlocal unions are separate entities,apart from any council or federation with whichthey may be affiliated or combined, to permit a holding here, as the General Coun-sel requests, which would virtually obliterate any distinction between the Respond-ent Council and its members. I view the question of responsibility chargeable to theCouncil as one of sufficiency of evidence,as in any unfair labor practice proceed-ing.No witnesses were called by the Council or by any of its member locals torefute the evidence received in support of the complaint. Suspicion apart, I amnevertheless of the opinion that the record in its entirety falls short of proving aprima facieagainst the Council.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents Local 138 and Local 1205, set forth in sec-tion III, above,occurring in connection with the business operations of TheresaGarden Apartments, Inc., and Saxon Arms Construction Corp., have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices, it will berecommended that they cease and desist therefrom, and take certain affirmativeaction of the type conventionally ordered in such cases to effectuate the purposesof the Act. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and upon the entire record in the case, 1make the following:CONCLUSIONS OF LAWti1.Theresa Garden Apartments,Inc., and the Saxon Arms Construction Corp.,are engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondents Local 138 and Local 1205 are labor organizations within themeaning ofthe Act.3. By engaging in, and by inducing and encouraging individuals employed by NewYork Telephone Company, Interstate Contractors,Inc., and Andrew Carlson andSons, Inc., and other persons engaged in commerce or in industries affecting com-merce, to engage in, a strike or refusals to perform services,and by interferingwith,restraining,or coercing,Able Companyand Andrew Carlson Company, allwith an object of forcing these four companies to cease doing business with Theresaand the Saxon Companies,Respondent Local 138 has engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act.4.By picketing or causing to be picketed,the construction site of Theresa andthe Saxon Companies with an object of forcing or requiring those companies tobargain with Local 138 as the representative of their employees,although Local138 was not certified as their bargaining agent, without a petition having been filedwithin 30 days of the commencement of such picketing,Respondent Local 138 hasengaged in unfair labor practices within the meaning of Section 8(b)(7)(C) ofthe Act.5.By picketing or causing to be picketed the warehouse premises utilized by theTheresa and the Saxon Construction Companies with an object of forcing orrequiring those companies to bargain with Local 1205 as the representative oftheir employees,although Local 1205 was not certified as their bargaining agent,without any petition having been filed within 30 days of the commencement of suchpicketing,Respondent Local 1205 has engaged in unfair labor practices within themeaning of Section8(b)(7)(C)of the Act.6.By engaging in, or by inducing individuals employed by South Shore Build-ers Supply Co., and other persons engaged in commerce or in industries affectingcommerce,to engage in, a strike or refusal to perform services, and by interferingwith,restraining,or coercing,South Shore Building Supply Co.,with an object offorcing it to cease doing business with Theresa and Saxon companies,RespondentLocal 1205 has engaged in unfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(B) of the Act.7.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions of law, and pursuant to Sec-tion 10(c) of the Act,I hereby issue the following:RECOMMENDED ORDERA. Respondent Local 138, International Union of Operating Engineers, AFL-CIO, Long Island, New York, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any individual employed by NewYork Telephone Company, Interstate Contractors, Inc., Andrew Carlson and Sons,Inc.,or any other person engaged in commerce or an industry affecting com-merce, to engage in, a strike or refusal in the course of his employment to per-form services, or threatening, coercing, or restraining Able Ready Mixed, Inc.,Giannone Services, Andrew Carlson and Sons, Inc., or any other person engagedin commerce or an industry affecting commerce, where, in either case, an objectthereof is to force or require New York Telephone Company, Interstate Con-tractors, Inc.,Able Ready Mixed, Inc., Giannone Services, Andrew Carlson andSons, Inc., or any other person, to cease doing business with Theresa GardenApartments, Inc., and Saxon Arms Construction Corp.(b) Picketing or causing to be picketed Theresa Garden Apartments, Inc., andSaxon Arms Construction Corp., where an object is forcing or requiring saidcompanies to recognize or bargain with it as the representative of said companies,in violation of Section 8(b) (7) (C) of the Act. NASSAU AND SUFFOLK TRADES COUNCIL1932.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a) Post at its business offices and meeting halls copies of the attached noticemarked "Appendix A."' Copies of the notice, to be furnished by the RegionalDirector for Region 29, shall be duly signed and posted by Respondent Local 138as soon as they are received, and they shall be kept in conspicuous places, includ-ing all locations where notices to members are customarily posted. Reasonablesteps shall be taken by Respondent Local 138 to insure that the notices are notaltered, defaced, or covered by any other material.(b)Mail or deliver to the Regional Director signed copies of the notice forposting by Theresa Garden Apartments, Inc., and Saxon Arms Construction Corp.,and Andrew Carlson and Sons, Inc. (if willing) in a manner corresponding to thepreceding paragraph.(c)Notify the Regional Director, in writing, within 20 days from the date ofreceiptof this Recommended Order, what steps have been taken to complyherewith .8B. Respondent Local 1205, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Long Island, New York, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging any individual employed by SouthShore Builders Supply Co., or any other person engaged in commerce or anindustry affecting commerce to engage in, a strike or refusal in the course of hisemployment to perform services, or threatening, coercing, or restraining SouthShore Builders Supply Co., or any other person engaged in commerce or in anindustry affecting commerce, where in either case an object thereof is to force orrequire South Shore Builders Co., or any other person, to cease doing businesswith Theresa Garden Apartments, Inc., and Saxon Arms Construction Corp.(b) Picketing or causing to be picketed the warehouse operations of TheresaGarden Apartments, Inc., and Saxon Arms Construction Corp., where an objectthereof is forcing or requiring those companies to recognize or bargain with itas the representative of those companies' employees in violation of Section 8(b)(7) (C) of the Act.2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a) Post at its business offices and meeting halls copies of the attached noticemarked "Appendix B." 9 Copies of the notice, to be furnished by the RegionalDirector for Region 29, shall be duly signed by and posted by Respondent Local1205 as soon as they are received and they shall be kept in conspicuous places,including all locations where notices to members are customarily posted. Reason-able steps shall be taken by the Respondent Local 1205 to insure that the noticesare not altered, defaced, or covered by any other material.(b)Mail or deliver to the Regional Director signed copies of the notice forposting by Theresa Garden Apartments, Inc., Saxon Arms Construction Corp.,and South Shore Builders Supply Co., in a manner corresponding to the precedingparagraph.(c)Notify the Regional Director, in writing, within 20 days from the date ofthisRecommended Order, what steps Local 1205 has taken to comply herewith.'°In the event that the Board adopts this Recommended Order, the words "a Decisionand Order" will replace "the Recommended Order of a Trial Examiner." In the furtherevent that the Board's Order is enforced by a decree of a United States Court of Appeals,the words shall be, "a Decree of the United States Court of Appeals Enforcing an Order."8 Should the case go to Board Order, the written notification shall be given within10 days from the Order. Should it go to court decree, it will be 10 days from the decree.In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals Enforcing an Order" shall be substituted for the words "a Decision and Order."70 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith."264-047-67-vol. 162-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. IT IS HEREBY FURTHER ORDERED that the complaint be dismissed insofar as italleges the commission of unfair labor practices by Nassau and. Suffolk BuildingConstruction and Trades Council, AFL-CIO.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 138, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage individuals employed byNew York Telephone Company, Interstate Contractors Inc., Andrew Carlsonand Sons, Inc., or any employer other than Theresa Garden Apartments, Inc.,and Saxon Arms Construction Corp., to engage in, a strike or refusal in thecourse of their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities, orinterferewith, restrain, or coerce, Able Ready Mixed, Inc., Andrew Carlsonand Sons, Inc., where an object thereof is to force or require any of thesecompanies to cease doing business with Theresa Garden Apartments, Inc., orSaxon Arms Construction Corp.WE WILL NOT picket or cause to be picketed Theresa Garden Apartments,Inc., or Saxon Arms Construction Corp., where an object thereof is forcingor requiring those employers to recognize or bargain with us as the repre-sentative of their employees in violation of Section 8(b)(7)(C) of the Act.LOCAL 138, INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,.and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 16 CourtStreet, Fourth Floor, Brooklyn, New York 11201, Telephone 596-5386.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 1205, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage individuals employed bySouth Shore Builders Supply Co. or any employer other than Theresa GardenApartments, Inc., or Saxon Arms Construction Corp., to engage in, a strikeor refusal in the course of their employment to use, manufacture,process,transport or otherwise handle or work on any goods, articles, materials or com-modities, or interfere with, restrain, or coerce South Shore Builders SupplyCo., where an object thereof is to force or require that company to ceasedoing business with Theresa Garden Apartments, Inc., or Saxon Arms Con-structionCorp.WE WILL NOT picket or cause to be picketed the premises of Theresa GardenApartments, Inc., or of Saxon Arms Construction Corp. at 12 Wisconsin Court,Bar Shore, Long Island, New York, where an object thereof is forcing orrequiring those companies to recognize or bargain withus asthe representativeof their employees in violation of Section 8(b)(7)(C) of the Act.LOCAL 1205, INTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA,Labor Organization.;Dated-------------------By-------------------------------------------(Representative)(Title) FRUEHAUF TRAILER CO.195Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced,or coveredby anyother material.Ifmembers have any question concerning this notice or compliance with its pro-visions,theymay communicatedirectly withthe Board'sRegional Office, 16 CourtStreet, Fourth Floor,Brooklyn,New York11201,Telephone 596-5386.Fruehauf Trailer CompanyandLocal 509, International Union ofUnited Automobile,Aerospace and Agricultural ImplementWorkers of America,AFL-CIO,ChargingParty'andInterna-tional Union,Allied Industrial Workers of America,AFL-CIO;and Local No.976, affiliated with InternationalUnion, AlliedIndustrial Workers of America, AFL-CIO, Parties in Interest.'Case 21-CA-5571.December 16, 1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Louis S. Penfield issued hisDecision in this proceeding, finding that Respondent had engagedin and was engaging in certainunfairlabor practices,and recom-mending thatit cease anddesist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.He also found that Respondent had notengaged incertain otherunfair labor practicesalleged inthe complaint, as amended, andrecommendeddismissalof those allegations. Thereafter, exceptionsand supporting briefs were filed by the Respondent, Charging Party,Parties in Interest, and General Counsel, and answeringbriefs werefiled by the Respondent and Charging Party.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modification.We agree with the Trial Examiner that the Respondent (1) didnot unlawfully refuse to bargain with UAW; 3 (2) did not unlaw-fully assist AIW inconnectionwith its Bandini acquisition; and (3)did not unlawfullydiscriminate against individualemployees byfailing orrefusingto employ them. The Trial Examiner found thatRespondent: (1) violated Section 8(a) (2) by extending AIW'sSlauson contract to cover Respondent's employees at Fullerton; (2)violated Section 8(a) (3) by applying the union-securityclause ofiHerein UAW.2Herein AIW.3However, unlike the Trial Examiner (see footnote 14 of his Decision), we do not con-sider the timing of the UAW's filing of its initial charge in this case significant.162 NLRB No. 3.